Citation Nr: 1624591	
Decision Date: 06/20/16    Archive Date: 06/29/16

DOCKET NO.  13-13 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for a right hip disorder.

2.  Entitlement to service connection for a left hip disorder. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

K. Forde, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from February 1982 to December 1992.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

In April 2016, the Veteran testified before the undersigned Veterans Law Judge at a videoconference hearing.  

The Board acknowledges that, following the issuance of the December 2015 supplemental statement of the case (SSOC), the Veteran submitted additional evidence in support of his appeal, accompanied by a waiver of initial review by the agency of original jurisdiction (AOJ).  

The Board has reviewed all pertinent evidence in the Veteran's claims file, which has been converted in its entirety to an electronic record as part of VA's paperless Veterans Benefits Management System (VBMS).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran's right hip disorder had its onset in service.

2.  The Veteran's left hip disorder had its onset in service. 



CONCLUSIONS OF LAW

1.  Osteoarthritis of the right hip was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).

2.  Osteoarthritis of the left hip status post arthroplasty was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran, in hearing testimony, contends that his bilateral hip disorder had its onset in service.  

Service connection may be granted for a disability resulting from disease or injury incurred coincident with or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Establishing service connection on a direct basis requires evidence demonstrating: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the claimed in-service disease or injury.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).

In the instant case, the record demonstrates that the Veteran has bilateral hip osteoarthritis.  See November 2010 VA Examination Report.  The Veteran thus has a current bilateral hip disorder for VA compensation purposes.  As such, the threshold requirement for direct service connection under Hickson has been satisfied. 

With respect to the second Hickson requirement, the Veteran's service treatment records (STRs) are silent for complaints, findings, treatment, or diagnosis pertaining to a bilateral hip disorder.  However, the Veteran offers a credible account of inservice bilateral hip pain that he complained of in 1982 that has continued to the present.  See Board Hearing Tr. at 3.  Specifically, he contends that he fell down in August 1982 while playing basketball and injured his buttocks.  He testified that he played basketball five or six days a week during active service and would frequently fall causing stiffness to his hips.  The Veteran is competent to give testimony concerning the onset and recurrence of his bilateral hip symptoms and the Board finds his testimony credible.  See Layno v. Brown, 6 Vet. App. 465 (1994).  

Following his separation from active service, treatment records reveal ongoing complaints of bilateral hip pain.  Moreover, the Veteran's former co-worker submitted a statement indicating that the Veteran has walked with a limp and complained of problems with his hips since January 1997.  Overall, the Board finds that the Veteran's co-worker is competent to recount his contemporaneous personal observations and finds his statements credible.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007).  The Veteran underwent left total hip arthroplasty in August 2013.  

Thus, this appeal turns on whether there is a nexus between the Veteran's bilateral hip disorder and service.  Although the November 2010 VA examiner opined that the Veteran's right and left hip pain is not related to his service, this opinion is inadequate because it was not supported with an adequate rationale.  In addition, the basis for the examiner's conclusion does not account for the Veteran's competent, credible and probative accounts of right and left hip pain, to include onset and recurrence since separation.   Therefore, the Board can find no compelling reason to afford that examiner's opinion any greater degree of evidentiary value than the Veteran's own testimony.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  

Finally, there is evidence linking the Veteran's bilateral hip disorder to his military service.  In June 2012, the Veteran's treating physician opined that the Veteran's high activity level associated with playing basketball in the military caused a biomechanical gait and running abnormalities that has led to the development of degenerative arthritis in his left hip.  In further support of his claim, the Veteran submitted an April 2016 medical opinion by an orthopedic surgeon that opined that the Veteran's right and left hip arthritis is directly related to his military service.  Thus, the Board finds that the evidence supports his claims of service connection for right and left hip osteoarthritis.


ORDER

Service connection for right hip osteoarthritis is granted.

Service connection for left hip osteoarthritis status post arthroplasty is granted.



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


